DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Regarding Claims 16, 21. Cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/014475 (reference application) in views of Hsu et al., US-PGPUB 2007/0198192 (hereinafter Hsu) as shown below and Foster et al., US Pat No. 3,742,443 (as shown below in the rejection)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.          Claims 1-4, 6-15, 17-20, 22 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 as an example, we recognize that the limitations “determine spectral characteristics of variations in the formation build-up pressure data and the wellbore pressure data in a time interval where flow regime occurs in formation build-up pressure data by removing background trends therefrom creating modified formation pressure data and modified wellbore pressure data, and generate a first filter to remove oscillations from the modified wellbore pressure data based on the spectral characteristics, generate a second filter to remove oscillations from the modified formation pressure data based on the spectral characteristics, wherein the second filter comprises a Wiener filter, an E-filter, or a Wiener-E filter, apply the second filter to the formation build-up pressure data to create filtered formation pressure data, and determine at least an enhanced formation build-up pressure by extrapolating the filtered formation build-up pressure with the formation, the wellbore, or both, based on oscillations in the at least one measurement; and determining at least one petrophysical property of the geological formation, the wellbore, or both based on the enhanced formation build-up pressure response characteristic, wherein the petrophysical property comprises formation permeability, mud-cake permeability, or both,” are abstract ideas as they are directed to the usage of 
          In Step 2A, Prong two, the claims additionally recite “performing formation testing, but extending a probe through mudcake to engage the formation and performing a formation pressure test with the probe to obtain formation build-up pressure data, and using a sensor in the downhole acquisition tool to measure wellbore pressure and obtain wellbore pressure data,” ”processor” and “receive at least formation build-up pressure data measured by a downhole acquisition tool during a formation pressure test and receive wellbore pressure data from the downhole acquisition tool,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and usage of general purpose computer. The claims do not improve the functioning of any downhole acquisition tool or processor. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “performing formation testing, but extending a probe through mudcake to engage the formation and performing a 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 10, 17, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al, US-PGPUB 2007/0198192 (hereinafter) in view of Foster et al., US Pat No. 3,742,443 (hereinafter Foster)

          Regarding Claim 1, 10 and 17. Hsu discloses performing formation testing, but extending a probe through mudcake to engage the formation and performing a formation pressure test with the probe to obtain formation build-up pressure data, and using a sensor in the downhole acquisition tool to measure wellbore pressure and obtain wellbore pressure data (Paragraph [0174]; Paragraphs [0011]-[0013])
determine spectral characteristics of variations in the formation build-up pressure data and the wellbore pressure data in a time interval (Paragraph [0008], wellbore pressures, formation pressures; Paragraph [0014]; Paragraph [0076]; Paragraph [0258], frequency analysis involving frequency band of interest of the signal; Figs. 2, 7-11) where flow regime occurs in formation build-up pressure data by removing background trends therefrom creating modified formation pressure data and modified wellbore pressure data, and generating filters to remove oscillations from for the modified wellbore pressure data and modified formation pressure data based on spectral characteristics (Paragraphs [0254]-[0256], selection of filter); and apply the created filters to at least the formation build-up pressure data to create filtered formation Paragraphs [0257]-[259]), and determining at least an enhanced formation build-up pressure by extrapolating the filtered formation build-up pressure by extrapolating the filtered formation build-up pressure with the formation, the wellbore, or both, based on oscillations in the at least one measurement (Paragraph [0076], extrapolation); and determining at least one petrophysical property of the geological formation, the wellbore, or both based on the enhanced formation build-up pressure response characteristic, wherein the petrophysical property comprises formation permeability, mud-cake permeability, or both (Paragraph [0013] determining formation permeability; Paragraph [0078]-[0080])

Hsu does not explicitly disclose and generating a a second filter to remove oscillations from the modified formation pressure data based on the spectral characteristics, wherein the second filter comprises a Wiener filter, an E-filter, or a Wiener-E filter.

Foster discloses a Wiener filter to remove oscillations from the formation pressure data based on the spectral characteristics (Abstract, Wiener; Col. 1, lines 9-12, lines 28-67; Col. 2, lines 1-55; Col. 3, lines 48-60; Col. 4, lines 13-28; Col. 6, lines 9-23, lines 56-67; Col. 8, lines 44-47; Figs. 2-4)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Foster in Hsu and generate a second filter to remove oscillations from the modified formation pressure data based on the spectral characteristics, wherein the second filter comprises a Wiener filter, an E-filter, or a 

          Regarding Claim 2. Hsu discloses the spectral characteristic comprises a frequency response of the formation build-up data (Paragraph [0258], frequency band of interest of the signal)

Regarding Claim 23. Hsu discloses the one more sensors comprises a strain gauge, quartz gauge or both (Paragraph [0011])

Regarding Claim 24. Hsu discloses spectral characteristic is based at least in part on pressure oscillations in the wellbore due to fluctuations of a drilling mud level (Paragraph [0258], frequency has oscillations)

9.          Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US-PGPUB 2007/0198192 in view of Foster, US Pat No. 3,742,443 as applied to Claim 1, and further in view of Maxit et al., US-PGPUB 2009/0283265 (hereinafter Maxit)

Regarding Claim 22. Hsu discloses the data processing system is disposed within the downhole acquisition tool housing, or outside the downhole housing at a wellbore surface, or both, partly within the downhole acquisition tool housing and partly outside the downhole acquisition tool housing at the surface (Fig. 1A; Paragraph [0011]; Paragraph [0023]), the one or more sensors comprises a gauge (Paragraph [0011]) and Paragraph [0009]; [0014]; [0018]; [0020]; [0070]; [0091]; [0097]; [0123]; [0126], etc)

The modified Hsu does not explicitly disclose a strain gauge, quartz gauge or both

Maxit discloses a pressure sensor, such as a strain gauge (Paragraph [0015]; Paragraph [0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Maxit in the modifie Hsu and use a pressure sensor, such as a strain gauge, so to accurately measure the pressure in the formation testing.

10.          Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US-PGPUB 2007/0198192 in view of Foster, US Pat No. 3,742,443 as applied to Claims 1, 10 and 17, and further in view of Moore et al., “On Nonlinear Filters Involving Transformation of the Time Variable,” IEEE Transactions on Information Theory, July 1973) (hereinafter Moore) (cited by the Applicant) and Narroschke et al., US-PGPUB 2013/0028327 (hereinafter Narroschke)

          Regarding Claims 27-29. Foster discloses a Wiener filter to remove oscillations from the formation pressure data based on the spectral characteristics (Abstract, Wiener; Col. 1, lines 9-12, lines 28-67; Col. 2, lines 1-55; Col. 3, lines 48-60; Col. 4, lines 13-28; Col. 6, lines 9-23, lines 56-67; Col. 8, lines 44-47; Figs. 2-4)

The modified Hsu does not disclose the second filter comprises a Wiener-E filter.

Narroschke discloses using two filters to process signals to remove noise, which includes Wiener and non-linear filter in combination (Paragraph [0040])

Moore discloses using a nonlinear filter called the E-filter to remove noise (Abstract; Section III-A; Fig. 5)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Narroschke and Moore in the modified Hsu and use Wiener-E filter, so as to remove noise.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
         With respect to the 101 rejection, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to determining at least one petrophysical property of the geological formation, the wellbore, or both based on the formation build-up pressure, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using various mathematical equations and human evaluation. 
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims are directed to specific abstract ideas for determining at least one petrophysical property, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of well and downhole fields, without the abstract idea being integrated into a practical application and without significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims additionally recited limitations directed to “performing formation testing, but extending a probe through mudcake to engage the formation and performing a formation pressure test with the probe to obtain formation build-up pressure data, and using a sensor in the downhole acquisition tool to measure wellbore pressure and obtain wellbore pressure data,” ”processor” and “receive at least formation build-up pressure data measured by a downhole acquisition tool during a formation pressure test and receive wellbore pressure data from the downhole acquisition tool,” but said limitations are recited generically at high level of generality for collecting data and processing of the collected data. Additionally, the claims in the instant application with the recited acquisition tool, sensors and processor, the focus of the claims is not on such an improvement in acquisition tool, sensors and processor as tools (as in Enfish), or focused on a specific asserted improvement in determining the petrophysical property in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to determining the petrophysical property without the abstract idea being integrated into a practical application and without significantly more. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865